Citation Nr: 0006499	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability.

2.  Entitlement to service connection for headaches claimed 
as migraines.

3.  Entitlement to service connection for a bilateral leg 
disability.


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served in active duty from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York. 


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
that his bilateral hand disability is related to a service.  

2.  The veteran has not submitted competent medical evidence 
that his headaches claimed as migraines are related to 
service.

3.  The veteran has not submitted competent medical evidence 
that his bilateral leg disability is related to service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral hand disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
headaches claimed as migraines are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
bilateral leg disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for a bilateral hand 
disability, headaches claimed as migraines, and a bilateral 
leg disability.  A veteran who submits a claim for benefits 
to the VA shall have the burden of offering sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to his claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 
1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical, or in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468- 
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran has asserted that his bilateral hand disability, 
migraine headaches, and bilateral leg disability began in 
service.  The service medical records show that the veteran 
was seen for complaints of leg pain and headaches.  His 
August 1963 service separation examination noted that 
clinical evaluation of the upper extremities, lower 
extremities, and the neurologic system was normal.

The December 1996 VA examination provided diagnoses of 
degenerative joint disease of both hands and probable palmar 
warts.  Upon examination the veteran's hands had extensive 
calluses at the palmar surfaces, mostly at the volar surface 
of the middle and little fingers.  There was a painful corn 
at the right dorsal middle finger distal interphalangeal 
joint.  X-rays showed a deformity of the distal tuft of the 
distal phalanx of the third finger on the right hand 
consistent with old trauma.  Osteoarthritic changes were 
present in the first and second metacarpals phalangeal joints 
on the right.  Osteoarthritis in the fifth distal 
interphalangeal joint and the first metacarpal phalangeal 
joint on the left were also seen.  

The December 1996 VA neurologic examination provided the 
diagnoses of vascular/tension headaches, exacerbated by 
alcohol and drug abuse; painful hands secondary to excessive 
callous formation; and mild peripheral neuropathy possibly 
secondary to alcohol use.  

Beyond the veteran's assertions, there is no competent 
medical evidence of record linking his bilateral hand 
disability, migraine headaches, or bilateral leg disability 
to his period of service.  These assertions are insufficient 
to satisfy the nexus requirement because the veteran is a 
layperson with no medical training or expertise to determine 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  As the veteran has not submitted competent 
medical evidence of a nexus between his bilateral hand 
disability, migraine headaches, or bilateral leg disability 
and his service, his claims must be denied as not well 
grounded.  Epps, 126 F.3d at 1467-68.

The Board does not find that the claims are well-grounded 
under the chronicity provision of 38 C.F.R. § 3.303(b) 
(1999).  The service medical records do not show a chronic 
headache disorder or a chronic disorder of the hands or legs.  
The Board also finds that the claim is not well grounded 
pursuant to 38 C.F.R. § 3.303 as the record does not reveal 
competent evidence relating the currently diagnosed bilateral 
hand, bilateral leg, and headache disorders to the symptoms 
the veteran described in and after service.  Hodges v. West, 
13 Vet. App. 287 (2000); Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claims 
and to explain why his current attempt fails.  38 U.S.C.A. 
§ 5103(a) (West 199); see also Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  The veteran has not reported that any 
other pertinent evidence might be available.


ORDER

Well-grounded claims not having been submitted, service 
connection for a bilateral hand disability, headaches claimed 
as migraines, and a bilateral leg disability are denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

 

